Matter of Pride Tech. of Ohio, LLC v Philpott (2019 NY Slip Op 00048)





Matter of Pride Tech. of Ohio, LLC v Philpott


2019 NY Slip Op 00048


Decided on January 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2019

Sweeny, J.P., Gische, Kahn, Oing, Singh, JJ.


8011 152363/17

[*1]In re Pride Technologies of Ohio, LLC, Petitioner-Appellant,
vChris Philpott, Respondent-Respondent.


Davis & Gilbert LLP, New York (Neal H. Klausner of counsel), for appellant.
Finney Law Firm, Cincinnati OH (Stephen E. Imm of the bar of the State of Ohio, admitted pro hac vice, of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Barbara Jaffe, J.), entered February 15, 2018, inter alia, denying the petition to vacate an arbitration award and confirming the award, unanimously affirmed, without costs.
The arbitrator did not rewrite the parties' profit sharing agreement, nor was it irrational for her to determine that such agreement provides not only that its effective date is February 7, 2007, but also that respondent's profit interest will be credited or debited during "each full calendar year of employment," which, consistent with that provision, includes years preceding 2008 (see e.g. Azrielant v Azrielant , 301 AD2d 269, 275 [1st Dept 2002], lv denied  99 NY2d 509 [2003]; compare Matter of Riverbay Corp. [Local 32-E, S.E.I.V., AFL-CIO],  91 AD2d 509, 510 [1st Dept 1982]).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2019
CLERK